United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT

                                 ___________

                                 No. 97-2562
                                 ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal          from    the     United
States
    v.                                  * District Court for the
                                        * Western    District    of
Arkansas.
Brent Loy,                                   *
                                      *                   [UNPUBLISHED]
            Appellant.                *
                                 ___________

                                         Submitted:        October 27, 1997

                                                     Filed:      December 29,
1997
                                 ___________

Before McMILLIAN,            BEAM,     and       MORRIS   SHEPPARD      ARNOLD,
Circuit Judges.
                                 ___________

PER CURIAM.
    After Brent Loy pleaded guilty to possessing with
intent to distribute marijuana, in violation of 21 U.S.C.
§ 841(a)(1), the district court1 sentenced Loy to 60
months imprisonment and three years supervised release.
Loy appeals his sentence, arguing that the district court


       1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
erred in including in his drug quantity 200 pounds of
marijuana attributed to him in his presentence report
(PSR), in denying him an acceptance-of-




                         -2-
responsibility adjustment, and in denying him a downward
departure based upon his health problems.

    Loy waived at sentencing his objection to the PSR&s
attribution to him of the 200 pounds of marijuana, which
was based upon a statement Loy gave to an investigator;
hence, he cannot now challenge that fact, see United
States v. Hipolito-Sanchez, 998 F.2d 594, 596 (8th Cir.
1993) (per curiam), and the district court did not
clearly err in its drug quantity determination, see
United States v. LaRoche, 83 F.3d 958, 959 (8th Cir.
1996). It also appears that Loy abandoned his objection
to   the  denial   of   an  acceptance-of-responsibility
reduction, but in any event, the district court did not
clearly err in denying Loy the adjustment, as he
continued to use drugs during pretrial supervision. See
United States v. Byrd, 76 F.3d 194, 195 (8th Cir. 1996);
United States v. Poplawski, 46 F.3d 42, 43 (8th Cir.),
cert. denied, 515 U.S. 1109 (1995). As to Loy&s downward
departure argument, we cannot review the district court&s
decision not to depart, as its remarks at sentencing
sufficiently evince its recognition of its authority to
do so. See United States v. Jackson, 56 F.3d 959, 960-61
(8th Cir. 1995).

    Accordingly, we affirm.

    A true copy.

          Attest:

                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.


                                  -3-